NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                            File Name: 12a1279n.06

                                             No. 12-1134
                                                                                             FILED
                           UNITED STATES COURT OF APPEALS                                Dec 12, 2012
                                FOR THE SIXTH CIRCUIT                              DEBORAH S. HUNT, Clerk


JESSE SEMBLY; TYESE GRAHAM,                         )
                                                    )
        Plaintiffs-Appellants,                      )
                                                    )
v.                                                  )   ON APPEAL FROM THE UNITED
                                                    )   STATES DISTRICT COURT FOR THE
U.S. BANK NATIONAL ASSOCIATION ND,                  )   EASTERN DISTRICT OF MICHIGAN
                                                    )
        Defendant-Appellee.                         )



        Before: MOORE and COOK, Circuit Judges; BERTELSMAN, District Judge.*


        PER CURIAM. Plaintiffs-Appellants Jesse Sembly and Tyese Graham (“Plaintiffs”) appeal

the dismissal of their action arising from the foreclosure on their home. In their brief, Plaintiffs

make no effort to address the Rule 9(b), 12(b)(6), and other deficiencies identified by the district

court as grounds for dismissal. Nor do they set forth a rationale supporting their view that the district

court erred. Instead, they argue for standing to challenge the foreclosure sale, even though the

district court decided the standing issue in their favor. They also perfunctorily raise issues related

to promissory estoppel, preemption, and Michigan’s statute of frauds. Because Plaintiffs have not

adequately addressed in their brief on appeal the district court’s reasons for dismissing their

complaint, we AFFIRM.



        *
        The Honorable William O. Bertelsman, United States District Judge for the Eastern District
of Kentucky, sitting by designation.